Title: To George Washington from Theodorick Bland, 25 March 1783
From: Bland, Theodorick
To: Washington, George


                        
                            Sr
                             c. 25 March 1783
                        
                        Many Events have lately occurrd which have occasioned me to trouble your Excelly with my Correspondence of
                            Private nature—I now take the Liberty of Writing to you by desire of a Committe of which I have the Honor to be one, to
                            whom your very Interesting dispatches to Congress of the 15th of this month were committed. You will without doubt have
                            been informd Sr & have received with Pleasure the Intelligence of the Vote for the Commutation having passd
                            Congress the Same day on which Yr Excellency’s dispatches containing the truely sensible and Patriotic Resolutions of the
                            Officers of the Army convened by Yr Excellency’s Authority were received. On that happy event I most Cordially
                            Congratulate you Sr and my Quondam Brother officers—I think it must give the most sensible Pleasure to every Friend of
                            this Country—that an event so interesting shd take place—at the very moment that a Certainty of Peace was announced—And
                            that the Civil and Military at that Critical Juncture shd so harmonize on the Capital object of their Wishes—this event
                            will I trust Eradicate from the minds of every Generous & thinking Man in the United States in whatever Station he
                            may be every Vestige of Suspicion which those of an opposite Complexion might have endeavord to Implant—If my Conceptions
                            of the Sense of Congress are right—I think I can assure Your Excellency—that all those Suspicions which may have been
                            entertaind—of want of Gratitude to the Army or a desire to do them complete and ample Justice, are totally groundless—Your
                            Excellency I hope knows too well my Candor to Imagine I wd attempt to deceive—If I have built my opinions (on this head)
                            on an erroneous Idea of Congress, the Moment Such error is discoverd by me I shall think myself unpardonable not to
                            disclose it. You Will perceive Sr by the Enclosed rough Copies No. 1 & 2 which the Committe have had under their
                            Consideration, what is their Sense and what they have reason to think is the Sense of Congress—We have thought it necessary
                            to make to you Sr a Confidential communication of our Sentiments in hopes that you will favor us with your opinion thereon
                            at large. 
                        Our doubt arises solely from this Consideration—viz. that the Enormous Expence of keeping the whole Army in
                            the field untill their "Accounts are Liquidated—the Ballances accurately ascertaind, and Funds
                                Established for the Payment, would be productive of the most Ruinous Consequences to the United States—might
                            occasion Clamors among the Citizens—Embarrass the Measures which Congress mean to take and so effect their Finances as to
                            render it impossible to comply with what the Army most desire viz. a punctual discharge of the debt due to them, on
                            settlement. Your Excellency will I think require no Argument to shew the force of these observations—I will say nothing of
                            the effects which ever have and ever will arise from keeping a large Army in the Field in a state of Inactivity, without
                            any other object to employ their minds on, than their past sufferings and present distresses a relief of which must be
                            inevitably removed to a further distance by the very means they appear to point out—to procure it. Altho the resolutions
                            of the Army on the Address to them by Yr Excellency are perfectly explicit, and breathe the most entire confidence in the
                            Justice of Congress—and the Sincere Intentions of that Body towards them—Yet lest some latent Spark of Suspicion
                            undiscoverd by the Convention, shd unexpectedly discover it self, and laying hold of an ambiguous Expression or even the
                            silence of Congress on some material point—does not Yr Excellency concieve an Explicit and full declaration of Congress
                            not only of their Intentions to do Ample Justice but of the mode by which it is to be done as far as demands on them, will
                            be proper? Shd You Sr think proper to offer any amendment to either of the Enclosed resolutions or to start any new
                            Idea—that may be thought more effectual than those they contain—you may be assured of their being laid before the Committe
                            in the most Confidential manner and of receiving all possible attention—Altho I write now at the request of the committe
                            you will be pleased to consider this communication, as not of a Public or official nature and communicable only to those in whom the most entire confidence is reposed—I need not inform your Excelly of the
                            earnest desire which the Committe have to make their report on this Subject as speedily as possible—as you are fully
                            apprized of the necessity of it, renderd, in my opinion, the more necessary by the great and Glorious event which has been
                            so lately Announced to us of a General Peace—On which occasion I most Cordially and Sincerely Congratulate Yr
                            Excellency—with an assurance, that Peace or War will never change in me the Unalterable affection and Esteem with which I
                            am Yr Excelly’s most obedt & most Humb. Svt
                        
                            Theok Bland
                        
                        
                            P.S. You will excuse Sr the hasty manner in which this has been written—as a fear of loosing the
                                opportunity by the Post has deprived me of the power of revising it.
                            
                                "Rough Copies No. 1 & 2" not translated.
                            
                        
                     Enclosure
                                                
                            
                                
                                    c. 25 March 1783
                                
                            
                            No. 1 That they be further informed that Congress will Take the most Speedy and effectual measures to
                                Settle the accounts of the whole Army as well for the half Pay, or commutation if accepted as for the arrearages due
                                to them in the most ample and Satisfactory manner—and will devise the best and most efficacious means of Providing
                                funds for the discharge of the Interest and Principal found due to them on such Settlement—and assure the Army that
                                Congress will not direct any Line or corps to be disbanded untill they be respectively Marchd to a Rendevous within
                                their respective States, and their accounts shall be finally settled & adjusted.
                            No. 2 That he be further informed it is the Intention of Congress to effect the Settlement of the
                                accounts of the Respective lines previous to their reduction and that Congress are doing and will continue to do every
                                thing in their Power towards procuring Satisfactory securities for what shall be found due on such Settlement.
                        
                        
                    